El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Mediante el recurso ante nos, la Junta de Planificación de Puerto Rico solicita de esta Curia la revocación de una sentencia dictada por el Tribunal de Apelaciones el 25 de junio de 2004, según modificada mediante Resolución de 26 de agosto de 2004, en la que declaró inválida la aplica-ción del Reglamento de Zonificación Especial para las Re-servas Agrícolas de Puerto Rico sobre la Reserva Agrícola del Valle de Lajas. Asimismo, la Junta de Planificación re-curre de la Resolución de 1 de septiembre de 2004 emitida por ese tribunal, mediante la cual se declaró “no ha lugar” una solicitud de reconsideración por falta de jurisdicción.
Examinado el recurso ante nos, concedimos a la parte aquí recurrida un término de veinte días para mostrar causa por la cual no debíamos revocar al Tribunal de Ape-laciones, por haber actuado sin jurisdicción. Habiendo comparecido ésta, estamos en posición de resolver los asuntos traídos ante nuestra consideración. Confirmamos al foro recurrido. Veamos.
HH
La Junta de Planificación de Puerto Rico (Junta) es una entidad creada por ley, cuyo objetivo principal es guiar el desarrollo integral y balanceado de Puerto Rico. La Asamblea Legislativa le confirió amplios poderes para clasificar y designar los terrenos en zonas y distritos, y así *452establecer las normas que guiarán su uso y desarrollo.(1) La Ley Orgánica de la Junta de Planificación, Ley Núm. 75 de 24 de junio de 1975, según enmendada,(2) en su Art. 16, le confirió a ésta la facultad para adoptar, entre otros, un reglamento de zonificación mediante el cual se guíe y con-trole el uso y desarrollo de los terrenos de las áreas urbanas y rurales de Puerto Rico.(3) Asimismo, la Junta, en virtud del Art. 11 de dicha ley, tiene la facultad de adoptar y aprobar los mapas de zonificación, sus enmiendas y los reglamentos que le autorice promulgar cualquier otra ley con un fin especial.(4)
La Asamblea Legislativa, en reconocimiento de la importancia del sector agrícola como actividad necesaria para producir alimentos, generar empleos y conservar el ambiente, y con el fin de promover el uso de los terrenos agrícolas de alta productividad, aprobó las Leyes Núm. 277 de 20 de agosto de 1999,(5) Núm. 142 de 4 de agosto de 2000(6) y Núm. 184 de 17 de agosto de 2002,(7) con el propósito de proteger los terrenos de alto rendimiento agrícola comprendidos dentro de los Valles de Lajas, Coloso y Guanajibo.
Mediante la aprobación de dichas leyes, se le enco-mendó a la Junta, en coordinación con el Departamento de Agricultura de Puerto Rico, llevar a cabo los estudios nece-sarios de las fincas comprendidas dentro de los denomina-dos Valles de Lajas, Coloso y Guanajibo, para el ordena-miento de esos terrenos mediante la promulgación y adopción de una resolución de zonificación especial, para reservar y destinar las fincas de los referidos valles a la producción y el desarrollo agrícola.
*453En cumplimiento con las leyes antes citadas y como parte de la preparación de un reglamento de zonificación especial para las reservas agrícolas de Puerto Rico, la Junta celebró unas vistas públicas los días 15 y 19 de fe-brero de 2002. Se discutió lo relacionado a los mapas co-rrespondientes a las reservas agrícolas de Lajas y Coloso. En una segunda vista pública, celebrada los días 12 y 13 de febrero de 2003, se presentó nuevamente la delimitación de las reservas agrícolas de Lajas y Coloso modificadas, se incluyó la delimitación del Valle de Guanajibo y el pro-puesto Reglamento de Zonificación Especial para las Re-servas Agrícolas de Puerto Rico.(8) Alega la Junta que las audiencias públicas se celebraron en los municipios de San Juan, Mayagüez, Lajas, Aguada y Sabana Grande, según fueron señaladas.(9)
El 5 de diciembre de 2003 la Junta, mediante una reso-lución, adoptó el Reglamento de Zonificación Especial para las Reservas Agrícolas de Puerto Rico, Reglamento de Pla-nificación Núm. 28 (Reglamento de Planificación Núm. 28).(10) Los Mapas de Delimitación y Zonificación Especial para las Reservas Agrícolas de los Valles de Lajas, Coloso y Guanajibo, se hicieron formar parte integral del Reglamento.(11)
El 23 de enero de 2004, mediante la Orden Ejecutiva OE-2004-08, la Gobernadora de Puerto Rico, Hon. Sila M. Calderón, aprobó el Reglamento de Planificación Núm. 28, y los Mapas de Delimitación y Zonificación Especial para las Reservas Agrícolas de los Valles de Lajas, Coloso y Guanajibo. Dicho reglamento entró en vigor el 7 de febrero de 2004.(12)
*454Así las cosas, el 8 de marzo de 2004, el Frente Unido Pro Defensa del Valle de Lajas, la Asociación de Agricultores de Puerto Rico, el Colegio de Agrónomos de Puerto Rico y Louis G. Meyer (Frente Unido), instaron oportunamente un recurso de revisión administrativa ante el Tribunal de Apelaciones. Impugnaron la aprobación del referido regla-mento en cuanto a la delimitación de la Reserva Agrícola del Valle de Lajas. Alegaron que la Junta erró al excluir de los límites de la Reserva Agrícola del Valle de Lajas los terrenos con acceso a riego y alta productividad agrícola, en contravención a lo dispuesto en el Art. 2 de la Ley Núm. 277, supra, 23 L.P.R.A. sec. 7031.(13)
Por su parte, la Junta adujo que el motivo de la exclu-sión de los terrenos en controversia se debió a que éstos fueron afectados por desarrollos no agrícolas y a que su condición natural no exhibía las características propias de suelos de alta productividad agrícola. Además, añadió que debido a que estos terrenos representan el crecimiento natural y futuro del Municipio de Lajas, y tomando en consi-deración que este municipio necesita espacio para su desa-rrollo y crecimiento urbano, decidieron excluir tales terrenos colindantes con el área urbana y construida de la delimitación de la Reserva.(14)
El 25 de junio de 2004 el Tribunal de Apelaciones dictó sentencia, archivada en autos copia de su notificación a las partes el 9 de julio de 2004, mediante la cual revocó la resolución recurrida y declaró inválido el Reglamento de Planificación Núm. 28, supra. Determinó que la actuación de la Junta de excluir terrenos con acceso a riego de la Reserva Agrícola del Valle de lajas, es contraria al man-dato legislativo establecido en el Art. 2 de la Ley Núm. 277, *455supra, por lo que actuó de manera arbitraria y caprichosa.(15)
Oportunamente, el 28 de julio de 2004 el Frente Unido presentó una moción de reconsideración, solicitando que la sentencia se limitara en su aplicación a la Reserva Agrícola del Valle de Lajas y a los mapas que delimitan el área comprendida en ella.(16)
El 26 de agosto de 2004, el Tribunal de Apelaciones emi-tió una resolución, archivada en autos copia de su notifica-ción el 13 de septiembre de 2004, declarando “con lugar” la moción de reconsideración presentada por el Frente Unido. En dicha resolución se modificó la Sentencia de 25 de junio de 2004, limitando su alcance a declarar inválida la apli-cación del Reglamento de Planificación Núm. 28, supra, sobre la Reserva Agrícola del Valle de Lajas, sin alcanzar ni invalidar la aplicación del referido reglamento a las otras reservas agrícolas.(17)
El 26 de agosto de 2004, la Junta presentó la Solicitud de Dispensa para Unirnos a la Moción de Reconsideración de la Parte Recurrente y para Hacer Otros Planteamien-tos, entre Ellos Uno Jurisdiccional, y una Moción de Des-estimación por Falta de Jurisdicción, de Reconsideración y en Apoyo a Otro de la Parte Recurrente.(18) En ellas, la Junta alegó, en síntesis, que debido a un error de oficina en el manejo de la correspondencia, no tuyo oportunidad d.e reaccionar a la moción de reconsideración del Frente Unido dentro del término dispuesto por el Reglamento del Tribunal de Apelaciones.(19) Por lo cual, desconociendo de su pre-sentación, acudió prematuramente al Tribunal Supremo de Puerto Rico mediante un recurso de certiorari.(20) Indicó, *456además, que la exclusión de los terrenos con acceso a riego de la Reserva Agrícola del Valle de Lajas se llevó a cabo por insistencia del Municipio de Lajas, al éste entender que los terrenos no tenían valor agrícola por estar localizados cerca del pueblo y por la tendencia natural de crecimiento poblacional en esa dirección.(21) Finalmente, la Junta se-ñaló que el recurso de revisión administrativo se le notificó únicamente a ella y no al Municipio de Lajas, parte intere-sada, indispensable y directamente afectada por la deter-minación por tomarse, por lo que se actuó en contravención a lo dispuesto en el Reglamento del Tribunal de Apelacio-nes y en la jurisprudencia dictada por este Tribunal. Con-cluyó que cualquier sentencia que se dicte sin la inclusión del Municipio de Lajas como parte, adolece de nulidad por falta de jurisdicción.(22)
El 1 de septiembre de 2004 el Tribunal de Apelaciones emitió una resolución, en la que determinó lo siguiente:
A la moción de desestimación y de reconsideración de la Junta de Planificación, no ha lugar. Véase la Regla 84(A) de nuestro Reglamento de 20 de julio de 2004, 2004 J.T.S. 112.(23)
Inconforme con la resolución del foro intermedio apela-tivo, el 13 de octubre de 2004 la Junta acudió ante nos mediante el presente recurso de certiorari. Señaló como errores los siguientes:
Erró el Honorable Tribunal de Apelaciones al declararse sin jurisdicción para entender y resolver en los méritos los plan-teamientos de la aquí Peticionaria contenidos en su escrito ante dicho foro titulado: Moción de Desestimación por Falta de Jurisdicción, de Reconsideración y en Apoyo a Otra de la Parte Recurrente.
Erró el Tribunal de Apelaciones al concluir que la exclusión de terrenos con acceso a riego de la Reserva Agrícola del Valle de Lajas es contrario al mandato legislativo establecido en el Ar-tículo 2 de la Ley Núm. 277 del 20 de agosto de 1999, según *457enmendada, 23 L.P.R.A., see. 7031. Petición de certiorari, pág. 10.
Contando con la comparecencia de ambas partes, esta-mos en posición de resolver.
HH HH
La Regla 47 de Procedimiento Civil(24) establece, en lo pertinente, lo siguiente:
La parte adversamente afectada por una resolución final o sentencia del Tribunal de Circuito de Apelaciones podrá, den-tro del término improrrogable de quince (15) días desde la fe-cha del archivo en los autos de una copia de la notificación de la resolución o sentencia, presentar una moción de reconsideración. El término para apelar o recurrir al Tribunal Supremo comenzará a contarse de nuevo a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Circuito de Apelaciones resolviendo definitiva-mente la moción de reconsideración. (Enfasis suplido.)
La Regla 53.1(h)(25) de dicho cuerpo reglamentario establece que una oportuna moción de reconsideración presentada ante el Tribunal de Apelaciones interrumpe el transcurso del término para presentar ante el Tribunal Supremo una solicitud de certiorari.
Este Tribunal ha expresado que el término de quince días para presentar una moción de reconsideración es jurisdiccional.!26)
La See. 2 del Art. V de la Constitución de Puerto Rico(27) y el Art. 4.004 de la Ley de la Judicatura de 2003, según enmendada,(28) facultan al Tribunal Supremo de Puerto Rico a aprobar las reglas internas que regirán los *458procedimientos y la organización del Tribunal de Apelaciones. El 20 de julio de 2004 aprobamos el Regla-mento del Tribunal de Apelaciones. Este reglamento entró en vigor inmediatamente después de su aprobación y aplica a todos los procedimientos pendientes ante el Tribunal de Apelaciones.(29)
El Reglamento del Tribunal de Apelaciones establece las reglas que se aplicarán a todos los recursos presentados ante el Tribunal de Apelaciones y las específicamente aplicables al proceso de revisión de decisiones administrativas. En cuanto a las mociones de reconsideración, la Regla 84 del Reglamento del Tribunal de Apelaciones, In re Aprobación Reglamento T.A., 162 D.P.R. 444, 565-566 (2004), dispone lo siguiente:

(A) Cualquier moción de reconsideración sobre cualquier asunto civil o criminal deberá ser presentada dentro del plazo improrrogable de quince días contados a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Apelaciones.


La presentación oportuna de una moción de reconsideración paralizará los términos para apelar o recurrir ante el Tribunal Supremo.

El término para apelar o recurrir al Tribunal Supremo co-menzará a contarse de nuevo a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Apelaciones que resuelva definitivamente la moción de reconsideración.
(B) La moción de reconsideración discutirá sólo los asuntos específicos respecto de los cuales la parte promovente consi-dere que el tribunal erró en la determinación de hecho o en la aplicación del derecho.
Dentro de diez días desde la presentación de la moción o en el término que determine el tribunal, la parte promovida podrá presentar su oposición, luego de lo cuál la moción de reconsi-deración quedará sometida para adjudicación. El tribunal po-drá resolver una moción de reconsideración en cualquier momento. (Énfasis suplido.) In re Aprobación Reglamento T.A., supra, págs. 565-566.
También es norma conocida en nuestro ordena-*459miento que las cuestiones de jurisdicción son de índole pri-vilegiada y deben ser resueltas con preferencia.(30) Todo tribunal tiene el deber ministerial de, una vez cuestionada su jurisdicción o motu proprio, examinar y evaluar rigurosa-mente tal asunto, pues éste incide directamente sobre el poder mismo para adjudicar una controversia.(31) Por ser éste un planteamiento de naturaleza privilegiada, puede hacerse en cualquier etapa del procedimiento,(32) entién-dase ante el foro primario o en etapa apelativa. No obs-tante, el hecho de que pueda presentarse en cualquier etapa no significa que no deban utilizarse los mecanismos procesales adecuados con sus respectivos términos de presentación. Si se va a argumentar alguna cuestión juris-diccional ante el Tribunal de Apelaciones, mediante una moción de reconsideración, ésta debe hacerse dentro del término jurisdiccional de quince días dispuesto por ley. Si es presentada tardíamente, no podrá ser atendida por ese foro.
En el caso ante nos, el Tribunal de Apelaciones, en su Resolución de 1 de septiembre de 2004, declaró “no ha lu-gar” la moción de desestimación y de reconsideración pre-sentada por la Junta. Sostuvo su dictamen en lo dispuesto en la Regla 84(A) del Reglamento del Tribunal de Apelacio-nes, supra, la cual establece que toda moción de reconside-ración debe ser presentada en un plazo improrrogable de quince días, contados a partir del archivo en autos de copia de la notificación de la resolución o sentencia del Tribunal de Apelaciones.
De los autos surge que la sentencia del Tribunal de Ape-laciones se dictó el 25 de junio de 2004, y se archivó en autos copia de su notificación a las partes el 9 de julio de 2004. En conformidad con lo expuesto en la disposición ci-tada, cualquier moción de reconsideración debía ser pre-sentada dentro del término jurisdiccional e improrrogable *460de quince días, el cual vencía el sábado 24 de julio, que se extendió hasta el próximo día laborable, miércoles 28 de julio de 2004.(33) No fue hasta el 26 de agosto de 2004, pasado el plazo improrrogable de quince días, que la Junta presentó ante el Tribunal de Apelaciones su solicitud de dispensa para unirse a la moción de reconsideración del Frente Unido y a la moción de desestimación y de reconsideración.
A la luz de lo anterior, concluimos que la moción instada por la Junta fue presentada tardíamente. Aunque en su moción la Junta alegó un problema de jurisdicción, no deja de ser una moción de reconsideración que debía ser presen-tada dentro del término jurisdiccional correspondiente para poder ser atendida por el Tribunal de Apelaciones.
La moción de reconsideración presentada oportuna-mente por el Frente Unido el 28 de julio de 2004 ante el Tribunal de Apelaciones, interrumpió el térmiho jurisdic-cional para que cualquiera de las partes acudiera en al-zada al Tribunal Supremo. No obstante, no paralizó el tér-mino para que la Junta presentara su moción de reconsideración. Si la Junta interesaba que fuera el Tribunal de Apelaciones quien resolviera el planteamiento de jurisdicción, tenía que plantearlo en su alegato ante tal foro o presentar una moción de reconsideración en el tér-mino jurisdiccional de quince días. En vista de que no cum-plió con el término jurisdiccional para presentar su moción de reconsideración, actuó correctamente el Tribunal de Apelaciones al declararla “no ha lugar” por presentación tardía.
No obstante, la Junta acudió oportunamente ante nos e impugnó la jurisdicción del Tribunal de Apelaciones. Alega que la sentencia dictada por dicho foro fue emitida sin au-toridad ni facultad para hacerlo. Tal como mencionamos al exponer la doctrina sobre falta de jurisdicción, esta Curia puede auscultar ese asunto por ser una materia privile-*461giada que puede ser examinada en cualquier etapa del pro-cedimiento, incluso en esta etapa final.
Veamos, pues, los méritos del planteamiento de falta de jurisdicción alegado por la Junta ante el Tribunal de Ape-laciones, asunto que no fue atendido por ese tribunal por los motivos previamente indicados.
rH HH h-1
A. Definiciones: distinción entre el proceso de reglamenta-ción y el de adjudicación
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988, según enmendada,(34) establece las características y los requisitos que las agencias administrativas deben cumplir en los procesos de reglamentación y de adjudicación. La Exposición de Motivos de dicha ley dispone, en lo pertinente, como sigue:
La medida sistematiza y crea un cuerpo uniforme de reglas mínimas que toda agencia deberá observar al formular reglas y reglamentos que definan los derechos y deberes legales de una clase particular de personas. Contiene, además, otro cuerpo de normas distintas para gobernar las determinaciones de una agencia en procesos adjudicativos al emitir una orden o resolución que define los derechos y deberes legales de perso-nas específicas.(35)
Los procesos adjudicativos y de reglamentación son diferentes. El proceso de adjudicación es cuasi judicial y el de reglamentación es cuasi legislativo.
Es importante precisar cuáles son las definiciones provistas por la L.P.A.U. referente a los términos o a las frases utilizadas en los diferentes procesos administrativos. Ese estatuto define el concepto “reglamentación” como aquel sujeto a un procedimiento me-*462diante el cual una agencia formula, adopta, enmienda o deroga una regla o un reglamento.(36) Además, define “re-gla” o “reglamento” dé la forma siguiente:
... cualquier norma o conjunto de normas de una agencia que sea de aplicación general que ejecute o interprete la polí-tica pública o la ley, o que regule los requisitos de los procedi-mientos o prácticas de una agencia. El término’incluye la en-mienda, revocación o suspensión de una regla existente. (Énfasis suplido.)(37)
La L.P.A.U. dispone sobre el proceso que debe cumplir una agencia administrativa para aprobar un reglamento y el alcance de la participación de la ciudadanía durante la conducción de éste. Establece el mínimo de participación ciudadana que la adopción de un reglamento puede tener. En su See. 2.7 dispone cómo y en cuanto tiempo un reglamento puede ser impugnado de su faz. Dicha disposición estatutaria lee de la forma siguiente:
(a) Una regla o reglamento aprobado después de la fecha de efectividad de este capítulo será nulo si no cumpliera sus-tancialmente con las disposiciones de este capítulo.
(b) Cualquier acción para impugnar la validez de su faz de una regla o reglamento por el incumplimiento de las disposi-ciones de este capítulo deberá iniciarse en el Tribunal de Cir-cuito de Apelaciones dentro de los treinta (30) días siguientes a la fecha de vigencia de dicha regla o reglamento. La compe-tencia sobre la acción corresponderá al Circuito de la región judicial donde está ubicado el domicilio del recurrente.
(c) La acción que se inicie para impugnar el procedimiento • seguido al adoptar las reglas o reglamentos de que se trate no paralizará la vigencia de los mismos, a menos que la ley al amparo de^ la cual se adopta disponga expresamente lo contrario. (Énfasis suplido.X38)
Cualquier persona puede impugnar la validez de una regla o reglamento aprobado por una agencia administrativa por el incumplimiento de las disposiciones de la L.P.A.U. dentro del término de treinta días, haya partici-*463pado o no durante la celebración de las vistas públicas ce-lebradas, como parte del proceso para su aprobación. No tiene que ser afectado por la aplicación de dicha regla o reglamento para tener la capacidad para promover la refe-rida impugnación ante el Tribunal de Apelaciones. No obs-tante, cualquier persona afectada por la aplicación de una regla o reglamento aprobado por una agencia administra-tiva podrá impugnar su validez constitucional, en cual-quier momento, ante el Tribunal de Primera Instancia.(39)
En el primer error señalado, la Junta alega que durante el proceso de preparación del reglamento y delimitación de las reservas agrícolas, participaron los municipios que tienen comprendidos parte de sus terrenos en la Reserva Agrícola del Valle de Lajas. Señala la Junta que “[especialmente el Municipio de Lajas, a través de su alcalde, tuvo una participación activa e intensa en el proceso, incluyendo su comparecencia a las vistas públicas celebradas”.(40) Alega la Junta que los municipios de Sabana Grande, San Germán, Cabo Rojo, Guánica, Yauco y, especialmente, Lajas eran partes que tenían derecho a que se les notificara con copia del recurso de revisión, instado ante el Tribunal de Apelaciones, y que al no haber sido notificados con copia de este recurso, dicho foro intermedio apelativo dictó una sentencia sin jurisdicción para actuar. Sostuvo su planteamiento en Lugo Rodríguez v. J.P., 150 D.P.R. 29 (2000). No le asiste la razón. Allí establecimos que los que participan activamente durante un procedimiento administrativo adjudicativo y cuyos derechos y obligaciones puedan verse afectados por la acción o inacción de la agencia, son “parte”, por lo que es necesario que se les notifique con copia del recurso de revisión instado ante el Tribunal de Apelaciones. Ese no es el caso ante nos.
El proceso de reglamentación es de aplicación general y no de aplicación particular, en el que se ad-*464judican derechos u obligaciones de una o más personas es-pecíficas, como sucede en un proceso adjudicativo. En el proceso de adopción de una regla o reglamento, no se adju-dica una controversia entre una o más personas específi-cas, es decir, entre partes, sino que se establece una norma de aplicación general. Así pues, a diferencia .de la adjudi-cación, en la que la expedición de órdenes de aplicación particular determina los derechos y las obligaciones de partes específicas, la reglamentación dispone sobre la pro-mulgación de reglas de aplicación general que encarnan una política o prescriben una norma legal.(41) Por ser de aplicación general, el proceso de formulación y de aproba-ción de reglamentación conducido por las diferentes agen-cias administrativas en nuestra jurisdicción, afecta a la comunidad. Respecto a esta distinción, en Luan Investment Corp. v. Roman, 125 D.P.R. 533, 547 (1990), indicamos lo siguiente:
Los mapas de zonificación y sus enmiendas representan la forma visual y práctica de instrumentar los reglamentos de zonificación y sus enmiendas. Su aprobación y enmiendas no son actos de naturaleza adjudicativa, dirigidos a resolver una controversia entre una o más personas, sino que son actos pro-ducto de los instrumentos con los cuales el Estado ha provisto a la Junta para reglamentar el uso de la tierra en Puerto Rico, de manera que se logre un desarrollo integral y balanceado de nuestra sociedad.
Surge de lo antes citado que el caso ante nos, por ser un proceso para aprobar un reglamento de zonificación y para delimitar unos mapas de zonificación, es un proceso cuasi legislativo, y no de naturaleza adjudicativa.
Es “parte” aquel que participa activamente en un proceso administrativo adjudicativo y cuyos derechos y obligaciones pueden verse afectados por la actuación de la agencia. No obstante, el caso Lugo Rodríguez v. J.P., supra, en el cual hicimos tal pronunciamiento, se trataba *465de tin proceso adjudicativo en el cual se sometió ante la Junta de Planificación una consulta de ubicación que pro-ponía el desarrollo de un proyecto comercial. Diferente es este caso, pues estamos ante un proceso de reglamentación donde no existen partes como tal ante la agencia y no se hace ninguna determinación específica sobre sus derechos y obligaciones, sino que se establecen normas de aplicación general.
La Ley Orgánica de la Junta, Ley Núm. 75, supra, provee para que antes de adoptar o enmendar un reglamento, la Junta celebre vistas públicas luego de dar aviso al público de la fecha, el sitio y la naturaleza de la celebración de éstas. La L.P.A.U. no le requiere a las agencias que provean una participación ciudadana análoga a la de los procedimientos adjudicativos. De hecho, las agencias administrativas tienen discreción para citar a vistas públicas, las que sólo serán obligatorias en los casos en que el estatuto orgánico de la agencia lo requiera.(42) No podemos considerar como “parte” a todas las personas que participan activamente durante las vistas públicas que celebra la Junta. Considerar como “parte” a esas personas y garantizarle todos los derechos que ello implica en un proceso adjudicativo, es contrario al ordenamiento establecido en la L.P.A.U. y a la naturaleza misma del proceso cuasi legislativo de reglamentación.
En los procesos de adjudicación, ya sea por una querella ante la agencia o cuando se solicita algún permiso o autorización que otra parte objeta, existen partes adversas respecto a algún asunto, y por lo tanto, existe una controversia ante la agencia. Por el contrario, el proceso dirigido a la formulación y aprobación de un reglamento que conducen las agencias administrativas, no es un procedimiento en el que partes adversas dilucidan sus derechos y obligaciones, y en el que se adjudica una controversia. La regla o reglamento pautado por la agencia puede ser im-*466pugnado al entrar en vigor, comenzando así el proceso de revisión judicial de su aprobación. (43) Una vez se presenta el recurso de revisión ante el Tribunal de Apelaciones con tal propósito, el que impugna la actuación administrativa es el recurrente, y la agencia pertinente es la recurrida; sólo entonces es que existe un proceso adversativo ante un tribunal, y por lo tanto, “partes” ante ese foro.
Requerir que se notifique de la presentación de un recurso de revisión judicial ante el Tribunal de Apelaciones a todas las personas que comparecen y participan activamente en las vistas públicas celebradas ante una agencia administrativa, durante un proceso dirigido a la aprobación de determinado reglamento, haciendo recomendaciones, reseñando inquietudes o aportando información, sería trastocar dicho procedimiento y alterar su naturaleza. Resulta excesivamente oneroso para la parte que quiera impugnar un reglamento de su faz, tener que cumplir con tal requisito. Formular una norma jurisprudencial para establecer dicho requisito sería crear mediante fíat judicial una normativa nueva, contraria a la dispuesta en la L.P.A.U., para el proceso de reglamentación conducido por las agencias administrativas.
No actuó sin jurisdicción el Tribunal de Apelaciones. Resolver lo contrario, o sea, acceder a la petición de la Junta de que debía notificarse con copia del recurso de revisión al Municipio de Lajas y a los otros municipios, sería desnatu-ralizar el proceso de reglamentación que deben seguir las agencias administrativas y, además, sería girar en contra de la propia intención legislativa claramente establecida en la L.P.A.U.
En conclusión, por no existir “partes” a quienes se dirija específicamente la acción de la agencia en este caso, no aplica el requisito de notificar con copia del recurso de re-visión administrativa ante el Tribunal de Apelacionés a aquellas personas naturales q jurídicas que hayan partici-*467pado en las vistas públicas ante la agencia. La ley señala que es “parte” el promovente, el promovido, el interventor y aquel designado como tal. Los referidos municipios no fue-ron parte promovida, promovente o interventora, pues no se trató aquí de un proceso de adjudicación ante la agencia, sino de un proceso de reglamentación. Los municipios alu-didos no son “parte” a los efectos de la notificación reque-rida por la See. 4.2 de la L.P.A.U., supra, y del Reglamento del Tribunal de Apelaciones.
Concluimos que el requisito de notificación a las partes que se establece en la Sec. 4.2 de la L.P.A.U., supra, a todas luces, se refiere únicamente al proceso de adjudicación ante una agencia administrativa y no al de reglamentación.
IV
La Asamblea Legislativa, mediante la aprobación de la Ley Núm. 277, supra, reconoció expresamente la importan-cia agrícola de los terrenos que componen el Valle de Lajas. La aprobación de dicha ley obedeció al objetivo de conti-nuar el desarrollo de la agricultura en esa región, por lo que se declaró el Valle de Lajas como una reserva agrícola.(44)
En la Exposición de Motivos de la Ley Núm. 277, supra, la Asamblea Legislativa explica las razones por las cuales interesa proteger la Reserva Agrícola del Valle de Lajas. Expresa, en lo que nos atañe, lo siguiente:
A medida que transcurren los años, el aumento en la pobla-ción y la demanda por áreas para desarrollo urbano obligan a las agencias reguladoras a trabajar en mayor coordinación para garantizar que las tierras con potencial agrícola sean pre-servadas para dichos fines exclusivamente. Es de conocimiento que el Valle de Lajas, por su topografía llana y de fácil manejo constituye un gran atractivo para desarrollos residenciales, comerciales, industriales, turísticos y recreativos. Sin em*468bargo, una planificación adecuada de las actividades agrícolas en todo el Valle de Lajas y un eficiente mantenimiento y ope-ración del sistema de riego puede volver a convertir estos te-rrenos en el granero de Puerto Rico, ya que son ideales para las siembras de maíz, arroz, habichuelas y sorgo, entre otras cosechas.
La preservación de los terrenos del Valle de Lajas para el desarrollo agrícola requiere del establecimiento de una polí-tica pública enérgica que contribuya al cumplimiento de estos propósitos, y conlleva el establecimiento de una zonificación especial y claramente definida. También es necesario que se fomente el establecimiento de nuevas empresas agrícolas que contribuyan al desarrollo económico de la zona y por consi-guiente, a la creación de empleos en este sector de la economía. Con la zonificación agrícola de estos terrenos se evi-tará el desarrollo desarticulado de otras empresas o desarro-llos no agrícolas y se garantizarfá] la preservación de estos terrenos para generaciones futuras.
La Asamblea Legislativa, en atención a la necesidad primordial de aprovechar al máximo estos terrenos de alto rendi-miento agrícola para beneficio del Pueblo de Puerto Rico, de-clara los terrenos comprendidos dentro del Valle de Lajas como una reserva agrícola y ordena a la Junta de Planifica-ción, en coordinación con el Departamento de Agricultura, el establecimiento de una zonificación especial para el ordena-miento de esos terrenos. (Énfasis suplido.) 1999 (Parte 1) Leyes de Puerto Rico 1171-1172.
Con el propósito de continuar con el desarrollo de la agricultura en la región suroeste de Puerto Rico, la Asam-blea Legislativa declaró el Valle de Lajas como una reserva agrícola y ordenó que se adoptara una resolución de zoni-ficación especial para reservar y destinar las fincas com-prendidas dentro de dicho valle a la producción y al desa-rrollo agrícola.(45) En el Art. 2 de la Ley Núm. 277, supra, se indica lo siguiente:
La Junta de Planificación, en coordinación con el Departa-mento de Agricultura, deberá llevar a cabo todos los estudios necesarios de las fincas comprendidas dentro del denominado Valle de Lajas, para el ordenamiento de esos terrenos me-diante la promulgación y adopción de una Resolución de zoni-ficación especial, a los fines de reservar y destinar las fincas del referido Valle a la producción y desarrollo agrícola. Para *469este propósito, podrá requerir a todo ente gubernamental o privado, apoyo pericial o de campo. En la Zonificación Especial deben estar incluidas además de las tierras que actual-mente tienen acceso a riego, aquellas que en el futuro puedan tenerlo y que se identifiquen como de valor agrícola. De igual forma, aquellas tierras que colinden con las identificadas como de valor agrícola y que sirvan de zonas de amortiguamiento deberán estar incorporadas en la Zonificación Especial. (Enfa-sis suplido.)(46)
De forma clara y expresa, el legislador ordenó que los siguientes terrenos debían ser incluidos en la Zonificación Especial: los predios que actualmente tienen acceso a riego, aquellos que en el futuro puedan tenerlo y se identi-fiquen como de valor agrícola, y los que colindan con los identificados como de valor agrícola y sirvan de zonas de amortiguamiento.(47)
En la esfera administrativa, la ley es la fuente legal o el medio que le confiere el poder a una agencia administrativa para velar por el cumplimiento de su ley habilitadora.(48) La ley habilitadora es el mecanismo legal que autoriza y delega a la agencia administrativa los poderes para que actúe conforme al propósito perseguido en dicha ley.(49) Por lo cual, un reglamento promulgado por una agencia administrativa no puede estar en conflicto con la ley habilitadora.(50) La función de los tribunales, ante un recurso de revisión judicial de un reglamento, consiste en examinar la validez de una reglamentación de una agencia administrativa. Tal ejercicio ha de ir dirigido a evaluar: (1) si la actuación administrativa está autorizada por ley; (2) si se delegó poder de reglamentación; (3) si la reglamentación promulgada está dentro de los amplios poderes delegados; (4) si al aprobarse el reglamento se cumplió con las *470normas procesales de la ley orgánica y de las leyes especia-les, y (5) si la reglamentación es arbitraria o caprichosa.(51)
Los tribunales no deben perder de perspectiva que “ ‘un reglamento promulgado para implementar ... la ejecución de una ley puede complementarla, pero no estar en conflicto con ésta’ (Énfasis suplido.(52) Si el regla-mento está en conflicto con la ley habilitadora que permite y promueve su creación, la disposición reglamentaria tiene que ceder ante el mandato legislativo.(53) Un reglamento es nulo si claramente está en conflicto o en contra de la ley.(54)
En el caso ante nos, la Junta, al expedir su resolución para adoptar el Reglamento de Planificación Núm. 28, supra, excluyó de la zonificación especial terrenos que actual-mente tienen acceso a riego. En dicha resolución expresó lo siguiente:
Se reconoce que al Este del Municipio de Lajas y al Sur de la Carretera PR-117, aunque son terrenos servidos por el sis-tema de riego, han sido afectados por desarrollos no agrícolas. Asimismo, el Municipio de Lajas necesita espacio para su de-sarrollo y crecimiento urbano, aspecto que estaba contemplado en el propuesto Plan Territorial de Lajas sometido en el año 1999. Por ello, en ánimo de atender el interés público de satis-facer dicho crecimiento, se excluyen de la delimitación de la Reserva aquellos terrenos que colindan con el área urbana y construida y que representan el crecimiento natural futuro de dicho municipio.(55)
La Junta expresó que tal exclusión se debió a que dichos terrenos fueron afectados por desarrollos no agrícolas y a que su condición natural no exhibía las características pro-*471pias de suelos de alta productividad agrícola.(56) También señaló que en vista de que el Municipio de Lajas necesita espacio para su desarrollo y crecimiento urbano, se exclu-yeron de la Reserva aquellos terrenos que colindan con el área urbana y construida, que representan el crecimiento natural futuro dé dicho municipio.
Surge de la propia Ley Núm. 277, supra, que la Junta llevaría a cabo los estudios necesarios para adoptar el re-glamento de zonificación especial en controversia en con-junto con el Departamento de Agricultural.(57) De la propia resolución para adoptar el Reglamentó de Planificación Núm. 28, supra, surge que el Departamento de Agricultura participó activamente en el proceso de preparación del re-glamento y durante la celebración de las vistas públicas. Én su ponencia presentada ante la Junta el 12 de febrero de 2003, expresó que “los terrenos al margen este del mu-nicipio de Lajas muestran condiciones adecuadas para identificarlos como de alto valor agrícola”. (Enfasis suplido.)(58)
El Tribunal de Apelaciones entendió que la actuación de la Junta fue arbitraria y caprichosa, pues el Art. 2 de la Ley Núm. 277, supra, no provee excepciones respecto a los terrenos con acceso a riego, por lo que dicha agencia erró al ejercer una discreción que no le confirió la Asamblea Legislativa. Determinó lo siguiente:
De la letra del Artículo 2 de la Ley 277, id., se desprende claramente que el mero hecho de que las tierras tengan acceso a riego las incluye dentro de la zonificación especial. Ello es así independientemente de que esas tierras posean o no valor agrícola. Es para aquellas tierras que no poseen acceso a riego actualmente, pero que en el futuro puedan tener acceso a riego, que, se requiere “que se identifiquen como de valor agrícola.” Íd.(59)
En el recurso presentado ante nos, la Junta arguye que *472el propósito de la Ley Núm. 277, supra, es “que se incluyan dentro de la reserva agrícola los terrenos servidos por riego o que puedan servirse, pero que tengan valor agrícola”.(60) Alega, además, que el Tribunal de Apelaciones ignoró que los terrenos por incluirse en la reserva tienen que identifi-carse como de valor agrícola.
Aplicando la normativa antes expuesta, concluimos que la Junta excedió sus facultades al excluir de la delimita-ción de la Reserva Agrícola del Valle de Lajas los terrenos servidos por el sistema de riego descritos en la resolución para adoptar el Reglamento de Planificación Núm. 28, supra.
Cuando la ley es clara y libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu.(61) De igual manera, ante un lenguaje claro e inequívoco del legislador, el texto de la ley es la expresión por excelencia de la intención legislativa. (62) Interpretar la ley en forma contraria a la evidente intención del legislador, implicaría la usurpación de las prerrogativas de la Rama Legislativa.(63) Por estos motivos, los tribunales debemos siempre considerar cuáles fueron los propósitos perseguidos por la Asamblea Legislativa al aprobar una legislación, de manera que su interpretación asegure la efectividad de la intención legislativa.(64)
El mandato legislativo de la Ley Núm. 277, supra, fue incluir en la zonificación especial las tierras que actual-mente tienen acceso a riego.(65) Además, entendemos, a diferencia del Tribunal de Apelaciones, que estos terrenos tienen cierto valor agrícola. No es meramente que tengan acceso a riego lo que los hace elegibles para ser parte de la reserva, sino que sean terrenos con valor agrícola que ten-*473gan acceso a riego. Deben tener valor agrícola para así pro-mover el propósito que persigue la Ley Núm. 277, supra, el cual consiste en fomentar el desarrollo agrícola del Valle de Lajas y protegerlo de desarrollos no agrícolas. No surge de los autos que los terrenos excluidos carezcan de valor agrícola. No obstante, la Junta señala que se vieron afec-tados por desarrollos no agrícolas y que eran necesarios para el desarrollo y crecimiento urbano del Municipio de Lajas. Precisamente, úna de las razones por la cual la Asamblea Legislativa le encomendó a la Junta, en coordi-nación con el Departamento de Agricultura, a garantizar la protección de las tierras con potencial agrícola, fue prote-ger dichas tierras del desarrollo urbano, cuya demanda aumenta.(66)
El Departamento de Agricultura, a diferencia de la Junta, señala que el área excluida tiene un alto valor agrícola. Por lo tanto, podemos concluir que los terrenos excluidos sí tienen valor agrícola aunque éste haya dismi-nuido por el impacto de desarrollos no agrícolas. La Ley Núm. 277, supra, no establece niveles de valor agrícola para excluir o incluir terrenos en la Reserva; meramente expresa que si tienen acceso a riego y valor agrícola, serán incluidos en la Reserva.
De las disposiciones legales relacionadas con la promul-gación y adopción de la Zonificación Especial para las Re-servas Agrícolas se desprende que la intención del legisla-dor fue establecer uña política pública enérgica qué contribuya a la preservación de los terrenos del Valle de Lájas para su desarrollo agrícola. La Asamblea Legisla-tiva, al declarar los terrenos comprendidos dentro de los Valles de Lajas, Coloso y Guanajibo como reservas agríco-las, lo hizo en atención a la necesidad primordial de apro-vechar al máximo el potencial agrícola de dichos *474terrenos.(67) No debemos olvidar que las leyes deben ser interpretadas y aplicadas “sin desvincularlas del problema cuya solución persiguen, como parte de un todo coherente y armonioso del ordenamiento jurídico".(68)
En vista del inequívoco mandato legislativo, la Junta actuó en forma ultra vires, más allá de su poder delegado, para aprobar un reglamento, excluyendo de la Reserva Agrícola del Valle de Lajas los terrenos servidos por el sis-tema de riego y con valor agrícola. El Tribunal de Apelacio-nes actuó correctamente al determinar que la Junta erró al realizar la exclusión de los referidos terrenos en controversia. Actuó correctamente al decretar como invá-lido el Reglamento de Planificación Núm. 28, supra, apro-bado por esa agencia, en cuanto a su aplicación a la Re-serva Agrícola del Valle de Lajas.
V
Por los fundamentos antes expuestos, se confirma la sentencia recurrida.

(1) Asoc. Res. Park Side, Inc. v. J.P., 147 D.P.R. 277 (1998).


(2) 23 L.P.R.A. sec. 62 et seq.


(3) 23 L.P.R.A. sec. 62o.


(4) 23 L.P.R.A. sec. 62j(4) y (5).


(5) 23 L.P.R.A. sec. 7031 et seq.


(6) 5 L.P.R.A. sec. 1731 et seq.


(7) 5 L.P.R.A. sec. 1751 et seq.


(8) Apéndice, pág. 27.


(9) Petición de certiorari, pág. 6.


(10) Resolución JP-RP-2003, Reglamento de Zonificación Especial para las Re-servas Agrícolas de Puerto Rico (Reglamento de Planificación Núm. 28 de la Junta de Planificación) de 13 de febrero de 2004. Véase, además, Apéndice, págs. 27-29.


(11) Íd.


(12) Conforme al Art. 28 de la Ley Núm. 75 de 24 de junio de 1975, según enmendada, 23 L.P.R.A. see. 63, y a la See. 2.8 de la Ley de Procedimiento Adminis-*454trativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2128(a)(i), los reglamentos adop-tados por la Junta de Planificación y aprobados por el Gobernador entrarían en vigor a los quince días de su aprobación.


(13) Apéndice, pág. 44.


(14) Íd., págs. 4-5.


(15)Íd., pág. 13.


(16) Íd., págs. 200-202.


(17) Entiéndase que tal dictamen no se extendería a las reservas agrícolas de los Valles de Coloso y de Guanajibo.


(18) Apéndice, págs. 203-215.


(19) In re Aprobación Reglamento T.A., 162 D.P.R. 444 (2004).


(20) Apéndice, págs. 203-205. Este recurso recibió el Núm. CC-2004-729 y se ordenó su archivo por desistimiento mediante Resolución de 27 de septiembre de 2004.


(21) Apéndice, pág. 206.


(22) Íd., págs. 206-215.


(23) Íd., pág. 22.


(24) 32 L.P.R.A. Ap. III.


(25) 32 L.P.R.A. Ap. III.


(26) Reyes v. E.L.A. et al., 155 D.P.R. 799 (2001); Vega v. Alicea, 145 D.P.R. 236, 240 (1998); Barletta v. Tribunal Superior, 100 D.P.R. 690, 692 (1972).


(27) Const. E.L.A., L.P.R.A., Tomo 1.


(28) 4 L.P.R.A. sec. 24w.


(29) In re Aprobación Reglamento T.A., supra.


(30) Carattini v. Collazo Syst. Analysis, Inc., 158 D.P.R. 345 (2003).


(31) Íd; Souffront v. A.A.A., 164 D.P.R. 663 (2005).


(32) Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991).


(33) 32 L.P.R.A. Ap. III, R. 68.1.


(34) 3 L.P.R.A. sec. 2101 et seq.


(35) Exposición de Motivos de la L.P.A.U., 1988 Leyes de Puerto Rico 825-826.


(36) 3 L.P.R.A. sec. 2102(m).


(37) 3 L.P.R.A. sec. 2102(l).


(38) 3 L.P.R.A. sec. 2127.


(39) Asoc. Dueños Casas Parguera, Inc. v. J.P., 148 D.P.R. 307 (1999).


(40) Recurso de certiorari, pág. 13.


(41) D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, pág. 108.


(42) 3 L.P.R.A. sec. 2123.


(13) 3 L.P.R.A. sec. 2127.


(44) Frente Unido v. Srio. de Justicia, 151 D.P.R. 117, 125 (2000).


(45) Arts. 1 y 2 de la Ley Núm. 277, supra, 23 L.P.R.A. secs. 7030-7031.


(46) 23 L.P.R.A. sec. 7031.


(47) Frente Unido v. Srio. de Justicia, supra, pág. 125.


(48) Caribe Comms., Inc. v. P.R.T.Co., 157 D.P.R. 203 (2002).


(49) Íd.


(50) Pérez v. Com. Rel. Trab. Serv. Púb., 158 D.P.R. 180 (2002); Franco v. Depto. de Educación, 148 D.P.R. 703 (1999).


(51) Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002); Franco v. Depto. de Educación, supra, pág. 711; M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319, 326 (1987).


(52) Asoc. Fcias. Com. v. Depto. de Salud, supra, pág. 128, citando a P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 400, 409 (1980). Véase, además, Pérez v. Com. Rel. Trab. Serv. Pub., supra.


(53) Pérez v. Com. Rel. Trab. Serv. Pub., supra.


(54) P.S.P. v. Comisión Estatal de Elecciones, supra.


(55) Resolución JP-RP-2003, Reglamento de Planificación Núm. 28, pág. iii.


(56) Apéndice, pág. 4.


(57) 23 L.P.R.A. sec. 7031.


(58) Apéndice, pág. 136.


(59) Íd., págs. 9-10.


(60) Recurso de certiorari, pág. 15.


(61) Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.


(62) Pérez v. Mun. de Lares, 155 D.P.R. 697 (2001).


(63) Alejandro Rivera v. E.L.A., 140 D.P.R. 538 (1996).


(64) Pérez v. Mun. de Lares, supra.


(65) Frente Unido v. Srio. de Justicia, supra.


(66) Véase Exposición de Motivos de la Ley Núm. 277, supra, 1999 (Parte 1) Leyes de Puerto Rico 177.


(67) Íd.; Exposición de Motivos, Ley Núm. 142 de 4 de agosto de 2000, (Parte 1) Leyes de Puerto Rico 961; Ley Núm. 184, supra.


(68) Franco Depto de Educación, supra, pág. 716; J.R.T. v. A.E.E., 133 D.P.R. 1, 10 (1993).